DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Response to Amendment
Applicant’s Amendment, filed November 23, 2020, has been fully considered and entered.  Accordingly, Claims 2-25 are pending in this application.  Claims 2, 3, 5-11, 13-19, and 21-25 have been amended.  Claims 2, 10, and 18 are independent claims.
Allowable Subject Matter
Claims 2-25 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The prior art made of record does not teach, disclose, or fairly suggest, all of the elements of Independent Claims 2, 10, and 18, respectively.  Specifically, the prior art of record does not disclose:
“displaying, in the user interface, a visual indication individually for each set of duplicate images identifying the selected duplicate image for retention in the set of duplicate images, wherein the visual indication provides information suggesting the selected duplicate image be retained.”
Chou (PG Pub. No. 2011/0087666 A1), discloses displaying a set of duplicate or near duplicate images to the user (see Chou, paragraph [0055], Fig. 5).  However, Chou does not explicitly disclose providing a visual indication suggesting the duplicate image to be retained.  Chou is not shown.  Accordingly, Chou cannot suggest providing a visual indication suggesting the duplicate image to be retained.
Cheatle (PG Pub. No. 2012/0106859 A1), is directed toward creating an image album (see Cheatle, Abstract) and identifying duplicate images and selecting a duplicate based on various criteria (see Cheatle, paragraph [0046]).  However, Cheatle automatically selects one of the duplicate images for presentation to the user in a photo album.  Accordingly, Cheatle does not suggest a visual indication suggesting the duplicate image to be retained.
Whelan (PG Pub. No. 2007/0027929 A1) is directed to, inter alia, selecting one copy of a plurality of duplicate files to retain (see Whelan, paragraph [0009]).  However, Whelan does not disclose presenting the plurality of duplicate files to the user with a visual indication recommending which copy to retain.
Hwang (US Patent No. 8,527,469 B2) is directed to automatic detection of duplicate digital photos (see Hwang, Abstract).  However, Hwang does not suggest presenting the plurality of duplicate photos to the user with a visual indication recommending which copy to retain.
Dependent Claims 3-9, 11-17, and 19-25, being definite, further limiting, and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Chou (PG Pub. No. 2011/0087666 A1), which concerns summarizing photos based on photo information and user preference.
Dewitt (US Patent No. 5,732,265 A), which concerns a method for encoding data for storage optimization.
Hammer (PG Pub. No. 2015/0199367 A1), which concerns user-centric interfaces for information management systems.
Whalen (PG Pub. No. 2007/0050423 A1), which concerns an intelligent duplicate management system.
McMahan (PG Pub. No. 2009/0278949 A1), which concerns a camera system and method for providing information on subjects displayed in the camera viewfinder.
Whitling (US Patent No. 5,778,395 A), which concerns deduplication of redundant files while backing up a file system.
Hwang (US Patent No. 8,527,469 B2), which concerns a system and method for automatic detection of duplicate digital photos.
Cheatle (PG Pub. No. 2012/0106859 A1), which concerns electronic photo album creation.
Szeliski (“Image Alignment and Stitching: A Tutorial”, January 26, 2005, Technical Report MSR-TR-2004-92, Microsoft Research) (Year: 2005), which concerns a discussion of image alignment and stitching algorithms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864.  The examiner can normally be reached on M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FARHAD AGHARAHIMI/Examiner, Art Unit 2161             


























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161